                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 CLORINDA MEARIDY, on behalf of                   )
 herself and all others similarly situated,       )
                                                  )
                       Plaintiff,                 )
                                                  )                    1:20CV387
                v.                                )
                                                  )
 NTHRIVE SOLUTIONS, INC.,                         )
                                                  )
                       Defendant.                 )
                                                  )


                         MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       The matter before the Court is an Unopposed Motion for Leave to Exceed the Court’s

Local Rule 7.3(d) Word Limitation filed by Plaintiff, Clorinda Mearidy. (ECF No. 23.) It is unclear

that an exception to the word limitation was necessary in this case. Given, though, that both this

motion and the motions supported by the memoranda that are in excess of the word limitation

are unopposed and ripe for decision by the Court, Plaintiff’s Memorandum in Support of her

Unopposed Motion for Preliminary Approval of Class and Collective Action Settlement;

Provisional Certification of the Settlement Classes; Appointment of Plaintiff’s Counsel; Approval

of Settlement Administrator; and Approval of Plaintiff’s Notice of Settlement, (ECF No. 27), may

total up to 9,000 words. Plaintiff’s Memorandum in Support of her Unopposed Motion for

Approval of Attorneys’ Fees and Reimbursement of Expenses may total up to 8,000 words.




       Case 1:20-cv-00387-LCB-LPA Document 38 Filed 08/16/21 Page 1 of 2
      Based on the above, the Court enters the following:

                                           ORDER

      IT IS THEREFORE ORDERED that the Motion for Leave to Exceed the Court’s

Local Rule 7.3(d) Word Limitation is GRANTED.

      This, the 16th day of August 2021.


                                           /s/ Loretta C. Biggs
                                           United States District Judge




                                             2



      Case 1:20-cv-00387-LCB-LPA Document 38 Filed 08/16/21 Page 2 of 2
